On Rehearing.
(Jan. 4, 1904.)
PER CURIAM.
The argument and the reconsideration which this case has received upon the rehearing have led to some modification of the views heretofore entertained or acquiesced in by different members of the court, without, however, bringing about any practical change in the result—a majority, consisting of the organ of the court upon the former hearing, the CHIEF JUSTICE, and Mr. Justice BREAUX, being still of opinion that the judgment in favor of the plaintiff should be affirmed; Mr. Justice MONROE, for the reasons assigned in the original opinion; and the CHIEF JUSTICE and Mr. Justice BREAUX, for reasons which will be hereafter assigned by them.
It is therefore ordered, adjudged, and decreed that the decree heretofore entered be reinstated and made the final judgment and decree of the court.
LAND, J., takes no part,
See concurring opinions of NICHOLLS, C. J., 35 South. 907, and BREAUX, J., Id. 908, and dissenting opinion of PROVOSTY, J., Id.